141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carroll JACKSON;  Nadine Jackson, Appellants,v.Jon SANFORD, Attorney;  Henry Wilkerson, Judge;  WilliamBullock, Judge, Appellees.
No. 97-3982.
United States Court of Appeals, Eighth Circuit.
Submitted March 6, 1998.Filed March 18, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Carroll Jackson and his wife, Nadine Jackson, appeal the district court's1 dismissal of their complaint which alleged defendants conspired to predetermine the outcome in two previous cases.  After careful review of the record and the parties' briefs we conclude the district court properly dismissed the claims against the judges because they are entitled to absolute judicial immunity.  See Ashelman v. Pope, 793 F.2d 1072, 1075-78 (9th Cir.1986) (en banc), cited with approval by, Moses v. Parwatikar, 813 F.2d 891, 893 (8th Cir.), cert. denied, 484 U.S. 832, 108 S.Ct. 108, 98 L.Ed.2d 67 (1987).  We also conclude the district court properly dismissed the Jacksons' civil rights conspiracy claims because they were barred by the applicable statutes of limitations.  See Guy v. Swift & Co., 612 F.2d 383, 385 (8th Cir.1980) (per curiam) (where it appears on face of complaint that statute of limitations has run, action properly dismissed under Fed.R.Civ.P. 12(b)(6)).  Accordingly, we affirm the dismissal with prejudice of the federal claims.  As to the Jacksons' state law claims, we modify the dismissal to be without prejudice.  See 28 U.S.C. §§ 1367(c)(3), 1367(d);  Labickas v. Arkansas State Univ., 78 F.3d 333, 334-35 (8th Cir.)  (per curiam), cert. denied, --- U.S. ----, 117 S.Ct. 395, 136 L.Ed.2d 310 (1996).



1
 The HONORABLE WILLIAM R. WILSON, JR., United States District Court Judge for the Western District of Arkansas